UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): August 7, 2008 Savient Pharmaceuticals, Inc. (Exact Name of Registrant as Specified in Charter) Delaware 0-15313 13-3033811 (State or Other Juris- (Commission (IRS Employer diction of Incorporation File Number) Identification No.) One Tower Center, 14th Floor East Brunswick, New Jersey 08816 (Address of Principal Executive Offices) (Zip Code) Registrants telephone number, including area code: (732) 418-9300 (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions ( see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a -12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d -2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e -4(c)) Item 2.02. Results of Operations and Financial Condition On August 6, 2008, Savient Pharmaceuticals, Inc. (the Registrant) announced its financial results for the quarter and fiscal year ended June 30, 2008. The full text of the press release issued in connection with the announcement is furnished as Exhibit 99.1 to this Current Report on Form 8-K. In addition, on August 7, 2008, the Registrant held a publicly available live webcast discussion of its financial results for the quarter ended June 30, 2008. The transcript of the June 30, 2008 conference call is furnished as Exhibit 99.2 to this Current Report on Form 8-K. Item 9.01 Financial Statements and Exhibits (d) Exhibits See Exhibit Index attached hereto. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. SAVIENT PHARMACEUTICALS, INC. Date: August 7, 2008 By: /s/ Philip K. Yachmetz Philip K. Yachmetz Executive Vice President & Chief Business Officer EXHIBIT INDEX Exhibit No. Description Press release dated August 6, 2008 Transcript dated August 7, 2008
